720 S.E.2d 12 (2012)
Azlea HUBBARD
v.
EASTERN SAVINGS BANK; FSB Mortgage America Bankers, L.L.C.; Terrelles Martinez Epps, aka Terry Epps; Custom Title and Escrow, Inc.; and Substitute Trustee Services, Inc., In their capacity as Substitute Trustee.
No. 3P12.
Supreme Court of North Carolina.
January 6, 2012.
Azlea Hubbard, Goldsboro, for Hubbard, Azlea.
J. Scott Flowers, Fayetteville, for Eastern Savings Bank.

ORDER
Upon consideration of the petition filed by Plaintiff on the 5th of January 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th of January 2012."